359 F.2d 434
COLEMAN GOOD, INC., Appellant,v.UNITED STATES of America.
No. 15700.
United States Court of Appeals Third Circuit.
Argued April 18, 1966.
Decided May 5, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Samuel Oppenheim, Pittsburgh, Pa. (T. Robert Brennan, Brennan & Brennan, Pittsburgh, Pa., on the brief), for appellant.
Howard Feldman, Dept. of Justice, Tax Division, Washington, D. C. (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Attorneys, Department of Justice, Washington, D. C., Gustave Diamond, U. S. Atty., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM:


1
This is an appeal from the Judgment of the District Court in favor of the United States of America and against the plaintiff, Coleman Good, Inc., in an action for refund of income taxes paid under protest.


2
On review of the record we find no error.


3
The Judgment of the District Court will be affirmed.